Citation Nr: 1114727	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-06 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969, and from September 1974 to May 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota.

The Veteran requested a Travel Board hearing, and such hearing was scheduled for December 2008.  The Veteran failed to appear, and, therefore, her request is considered withdrawn.

In October 2009, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has an acquired psychiatric disorder related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for depression is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is granted (specifically, depression), as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Navy from June 1968 to August 1969, and from September 1974 to May 1985.  She claims that she has an acquired psychiatric disorder as a result of service.  

As an initial matter, VA treatment records dated from May 1994 to January 2010 reflect that the Veteran has been followed for diagnosed depression.  Clearly, the Veteran has a current psychiatric disorder, namely, depression.

The Board will now address whether the Veteran's depression is related to service.

With regard to her first period of service, the Veteran asserts that some time between 1968 and 1969, after a failed relationship, she was hospitalized at the naval hospital in Portsmouth, Virginia for attempting suicide by taking pills.  See Form 21-0781, August 2006.  Consistent with the Veteran's statements, May 1969 service treatment records reflect that she was hospitalized at a naval hospital in Portsmouth, Virginia due to a suicide attempt by taking 16 sleeping pills.  Also, consistent with her reports, these records show that she reported she dated an unavailable man and took the pills when she learned that he was leaving her.  These records also reflect that she reported that she was "depressed for some time over her job situation," and that she had put in three requests for transfers that had all been turned down.  An impression of attempted suicide was recorded.  A subsequent June 1969 service treatment record also reflects that "emotional strain" was noted.  

The Veteran also asserts that during her first period of service, on one occasion, servicemen sprayed her shirt with a hose and laughed saying it was "a wet T-shirt contest," and that servicemen would ask her why women were allowed to stay on base "while we men are going off to war in Vietnam."  See Form 9 (attachment thereto), March 2007.  Despite considerable development performed by the RO with regard to the Veteran's alleged sexual harassment in service, the Board notes that there is no evidence in the Veteran's service records tending to corroborate that this incident harassment occurred.

With regard to her second period of service, the Veteran alleges that between 1977 and 1979, while stationed as a dental assistant in San Diego, California, she was sexually harassed by her supervisor and that she reported the misconduct to her supervisors, but was told to ignore the behavior.  See Form 21-0781, August 2006; see also Buddy Statement, W.M., October 2009.  Again, despite considerable development performed by the RO with regard to the Veteran's alleged sexual harassment in service while she worked in the dental clinic in San Diego, the Board notes that there is no evidence in her service records tending to corroborate that the harassment occurred.

The Veteran also reports that between 1979 and 1981, when she was assigned in Adak, Alaska, she experienced feelings of isolation and depression, which she alleges caused her to gain significant weight.  See Form 21-0781, August 2006.  In this regard, the Board acknowledges that her service personnel records reflect that she gained almost 40 pounds while stationed in Alaska (at only 65 inches tall).  See Form NAVPERS 1616/18, July 1979 (140 pounds in San Diego, Calif.) and January 1982 (reflecting the Veteran lost 21 pounds, from 179 to 158, within three months after reassigned from Adak, Alaska to Bangor, Mass.).  Also, the Board acknowledges that a May 1981 service personnel record reflects that the Veteran requested to be transferred from Alaska to Damneck, Virginia, but that her request was denied.  

In addition, the Veteran essentially asserts that her depression is also related to an abortion she underwent in service in June 1980 for fear of "getting into trouble" for getting pregnant by a pilot, and due to encouragement from service personnel and fear of discharge due to pregnancy.  See Form 9 (attachment thereto), March 2007; Form 21-0781, August 2006.  Consistent with her report, a June 1980 operative report reflects that the Veteran underwent an abortion, but there is no record of the Veteran discussing the procedure elsewhere in her treatment or personnel records, including any psychological issues relating to the procedure.

As noted above, the Veteran was provided with a VA examination in September 2006, and in October 2009, the Board remanded the Veteran's claim for a new VA examination because it found the September 2006 VA examination report to be inadequate (as explained in greater detail in the Board's October 2009 remand).

The Veteran was provided with a new VA examination in April 2010 relating to her claim.  The April 2010 VA examination report reflects that the examiner took into account the Veteran's history of a hospitalization in 1969 for attempted suicide, her elective abortion in 1980, and her alleged sexual harassment in service (between 1979 and 1981) while working with a dentist.  The examiner noted that the Veteran has been taking Prozac since 1992 (although the Board notes that it appears the Veteran began treatment in 1994 at the VA medical center), and that she currently has no major psychosocial stressors.  The Veteran reported currently experiencing intermittent symptoms of depression.  The examiner recorded a diagnosis of depression, not otherwise specified, and opined that it was less likely as not related to service.  The examiner reasoned that the Veteran admitted that for years after service she did not experience depression, and that her suicide attempt in service was merely situational and relating to the end of a relationship.  The examiner further opined that her current depression was related to a history of childhood abuse and neglect.

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).

The Board acknowledges that the April 2010 VA examiner opined that the Veteran's depression was less likely as not related to service.  At the same time however, the Board finds the fact that the Veteran was hospitalized in service for an attempted suicide, combined with her credible statements that she has continued to experience intermittent bouts of depression since service (despite admitting to not seeking treatment until "1993"), sufficient to place the evidence in equipoise.  The Board notes that the examiner, while acknowledging the Veteran's attempted suicide in service, nevertheless considered her hospitalization to be due to "situational depression."  While the Board acknowledges that the May 1969 service treatment records noted that the Veteran had recently experienced a failed relationship and that she was "depressed for some time over her job situation," the Board still finds it rather significant that she attempted suicide by taking 16 sleeping pills.  Moreover, the Board notes that the examiner opined that the Veteran's depression was related to her childhood, i.e., that it preexisted service.  In this regard, the Board acknowledges that the Veteran's May 1968 report of medical history reflects that she checked the box indicating she had experienced "depression or excessive worry," and that a physician added a notation that her "worry" was "not bad."  Nevertheless, no actual diagnosis was recorded and, therefore, the Board finds that the presumption of soundness applies.  See 38 U.S.C.A. §§ 1111, 1137 (2010); 38 C.F.R. § 3.304(b) (2010); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Moreover, the Board notes that it appears that the examiner's opinion that the Veteran's depression is related to her childhood is based on her mere self-reported childhood history, and a bare conclusion, even one written by a medical professional, unsupported by any contemporaneous clinical evidence or recorded history (i.e., based on a mere "self-report") does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, the Board finds the Veteran's statements credible that she has been affected by her abortion in service in 1980 that she reports she felt pressured into undergoing (and the Board notes that the Veteran was previously discharged from service due to pregnancy).

In light of the above, resolving doubt in favor of the Veteran, the Board will grant entitlement to service connection for depression.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for depression is granted.


REMAND

The Veteran claims that she has diabetes mellitus as a result of service.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of the Veteran's claim.

The Veteran asserts that her current diabetes mellitus is related to gestational diabetes she was treated for in service in March 1976.  See Form 21-526, May 2006.  The Board also notes that certain records in the claims file also indicate that the Veteran's diabetes is related to her history of obesity, and the Board notes that the Veteran was treated for overeating and weight gain in service.  See, e.g., Service Treatment Records, January 1984, September 1984; see also VA Treatment Record, November 2008.  It also appears that the Veteran has suggested that her diabetes is due to in-service exposure to x-rays, mercury, and human blood from working in a dental clinic.  See Form 21-526, May 2006.  

The Veteran was provided with a VA examination in October 2006.  The Board notes that the October 2006 VA examination report does not, however, include any opinion as to the etiology of the Veteran's diabetes mellitus.  Based thereon, the Board finds that a remand is necessary so that a VA medical opinion may be obtained to clarify whether the Veteran's diabetes mellitus is related to service, including whether it is related to her pregnancy in 1976, her history of weight gain in service, or her alleged exposure to x-rays, mercury, or human blood while working in a dental clinic.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).



Accordingly, the case is REMANDED for the following action:

1.  If available, ask the same examiner who prepared the October 2006 VA examination report to review the claims file, including all records relating to the Veteran's diabetes mellitus, and to please clarify whether the Veteran's diabetes mellitus is "at least as likely as not" (50-50 probability) related to service.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions. 

Also, please specifically address whether the Veteran's diabetes mellitus is related to (a) gestational diabetes due to her pregnancy in service in 1976; (b) weight gain or obesity that had its onset in service; (c) alleged exposure to mercury, x-rays, and human blood while the Veteran worked in a dental clinic in service.

If the VA examiner who provided the October 2006 VA examination is unavailable, schedule the Veteran for a new VA examination relating to her claim for diabetes mellitus.

2.  Then, readjudicate the Veteran's claim.  If the claim remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


